Citation Nr: 1644471	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for service-connected posttraumatic stress disorder (PSTSD) with depression not otherwise specified (NOS), currently at 50 percent.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial 30 percent rating was assigned effective February 4, 2009, for PTSD with depression NOS therein.  The Veteran appealed this initial rating.  During the pendency of his appeal, the RO issued a September 2013 rating decision which increased the initial rating to 50 percent effective February 4, 2009.  The appeal continued because an even higher initial rating is possible.  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the Veteran's claims file reveals that the Board may adjudicate it at this time.  Indeed, there are no procedural errors that must be rectified.  

For example, the Veteran's representative at the time requested an informal telephone conference with a Decision Review Officer in October 2012.  It is unclear whether such a conference ever occurred.  Yet the representative waived further development with the exception of requesting a Board hearing in October 2013.  No such hearing was held because the request was withdrawn by the Veteran's representative in April 2014.  This withdrawal was emphasized repeatedly thereafter by the representative as well as the Veteran.  38 C.F.R. § 20.704(e).  Finally, additional evidence was submitted by the representative in April 2014.  It is considered initially herein because a statement from the Veteran waiving the right to have the RO do so also was submitted.  38 C.F.R. § 20.1304(c).

FINDING OF FACT

The symptoms of the Veteran's service-connected PTSD with depression NOS have resulted in occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for service-connected PTSD with depression NOS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.21, 4.126, 4.130 Diagnostic Codes 9411, 9433-9435 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if the benefit(s) sought is/are granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A March 2009 letter contained the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was prior to initial adjudication via an August 2009 rating decision which denied service connection.  As service connection later was granted in the July 2011 rating decision, the purpose of notice was fulfilled.  Additional notice, to include of downstream issues such as a higher initial rating, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Also, VA has a duty to assist a claimant seeking VA benefits [38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)], including aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's VA treatment records are available.  While the most recent is now a few years old, it is reiterated that further development has been waived.  No private treatment records are available.  However, none have been identified by the Veteran or his representative.  There otherwise is no indication that any exist.  The existence of Social Security Administration (SSA) records finally was denied by the Veteran's representative.  In August 2009, June 2011, and August 2013, he underwent VA medical examinations.  He additionally underwent a private examination in March 2014.  All included a review of the claims file as well as an interview and assessment of him.  The determination made herein is fully informed by these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Review of the claims file reveals several references to VA treatment records that were but no longer are available.  The March 2014 private examination also does not contain page 5 or page 8.  Remands that burden VA without benefitting the Veteran are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  This is the situation here.  The Veteran's representative indeed indicated in the September 2011 notice of disagreement that "a 70 percent [initial] rating...would satisfy this appeal."  While the representative later argues for a 100 percent initial rating in the October 2013 substantive appeal, an October 2015 statement from the Veteran reiterates that an initial 70 percent rating is sought.  This rating is granted herein.  In other words, the benefit sought is granted in full even without the aforementioned missing evidence.

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  None is found based on review of the claims file, with the exception of the aforementioned which need not be remedied via remand.  The Board thus finds that no additional assistance is required.  Thus, VA's duty to assist has been satisfied just like the duty to notify.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran, his daughter D.A., and his ex-wife B.J., are lay persons because there is no indication any has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  Those of D.A. and B.J. are competent because they are based on personally observing him.  Id.  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, and desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested, as a higher initial rating equates to potential monetary gain.  No bias, inconsistency, implausibility, bad character, or malingering is found, however.  As such, the lay reports made by him, D.A., and B.J. are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

PTSD and psychiatric disorders involving depression are rated using the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411, 9433-9435.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity.  Symptoms of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment.  Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This includes by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores ranging from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

Based on the evidence, the Board finds that an initial rating of 70 percent but no higher is warranted for the Veteran's service-connected PTSD with depression NOS.  A 70 percent initial rating is more nearly approximated than either the currently assigned 50 percent initial rating or the next highest and maximum initial rating after 70 percent of 100 percent, in other words.  The Veteran's symptoms indeed are of similar severity, frequency, and duration to those for a 70 percent rating.  Although he has never been disoriented, his grooming and hygiene were adequate to excellent, and his speech and behavior have never been abnormal.  He often has been restless and lacked focus or rambled.  This was perceived as an attempt to avoid painful topics by dwelling on minutia at the March 2014 private examination.  The Veteran has always been cooperative, though he also was guarded at the August 2009 VA medical examination.  

The Veteran additionally is hypervigilant and was suspicious at the August 2013 VA medical examination.  He has chronic sleep problems.  His mood persistently has been characterized as anxious, dysphoric, depressed, and labile.  His affect has ranged from appropriate and broad and reactive to flattened.  He frequently has been tearful.  With a few minor exceptions, his attention, concentration, and memory have been normal.  At no point has the Veteran reported hallucinations or delusions, and none have been detected absent such a report.  His thought content otherwise largely has been unremarkable other than profound guilt and ruminations about his military experiences.  He avoids triggers of them.  D.A. and B.J. reported that he used to be regimented, very strict, and saw things as black and white.  The Veteran currently reports the same.  His impulse control has been fair to good.  While a number of fights were reported, they appeared to be mostly in the past.

Nevertheless, a May 2009 VA treatment record reveals an incident in which the Veteran lost his temper and broke his wife's cell phone.  An October 2008 VA treatment record reveals that a neighbor "falsely" accused him of domestic violence.  He often is irritable.  At no point has he reported being or been found to be a danger to others.  While he persistently has thought about suicide, he had no plans in this regard as late as the August 2009 and June 2011 VA medical examinations.  He was working on a plan, though he would not elaborate, per the March 2014 private examination.  Difficulty establishing and maintaining effective work and social relationships finally was noted at the August 2013 VA medical examination.  In particular, his career was in civil engineering.  B.J. reported that he had trouble keeping jobs, and in one instance hit a coworker who snuck up behind him.  

The Veteran was a full-time civil engineering inspector at the time of the August 2009, June 2011, and August 2013 VA medical examinations.  He has overworked himself, reporting work 7 days per week, which the March 2014 private examination deemed an attempt to ameliorate his symptoms.  He otherwise keeps himself busy primarily by doing outside work but also cooking and some art.  VA treatment records, such as those dated in January and May 2009, conflictingly convey that he was unemployed but kept himself busy doing unpaid construction.  A February 2010 VA treatment record mentions only part-time work.  While he is on good terms with B.J. and his four surviving children from his marriage with her, he rarely sees them or his grandchildren as he is always working or otherwise busy.  

As of the August 2013 VA medical examination, the Veteran had been separated for two years.  While he was happy with his social situation at this former examination, isolation otherwise was evident.  Only one friend was mentioned at the June 2011 VA medical examination.  At the August 2013 VA medical examination, no friends were mentioned.  Three were referenced at the March 2014 private examination, but the Veteran reported talking with each only about every decade.  The private examiner indicated in an April 2014 statement, upon visiting the Veteran's house, that it is fortress-like.  The Veteran indeed erected a fence around most of it to keep others out, put alligators in the canal behind the house where there is no fence, and lives only in the portion of it that is underground.  

The Veteran, in sum, clearly has deficiencies in mood, thinking, judgment, and family relations.  He has not been in school.  There is some conflict regarding his job history, but most indications are that he has overworked whether in the context of a paid position or otherwise.  All indications are that he has deficiencies in work, in other words.  The Veteran thus has occupational and social impairment with deficiencies in most areas.  His deficiencies have not resulted in total occupational impairment, particularly since he may have been working for at least a majority of the period on appeal.  They also have not resulted in total social impairment.  Most of the Veteran's social contacts are family or former family members, but one or more friends sometimes have been referenced.  He also was able to undergo some therapy and four examinations, all of which required him to interact with others.

In October 2008 and February 2010 VA treatment records, GAF scores of 52 are documented.  65 was the GAF score assigned at the August 2009 VA medical examination.  At the June 2011 VA medical examination, the assigned GAF score was 62.  It was 55 at the August 2013 VA medical examination.  A GAF score of 50 finally was assigned at the March 2014 private examination notwithstanding the examiner's indication that making such an assignment was eliminated in the current fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  GAF scores ranging from 65 to 50 signify mild but mostly moderate to serious symptoms resulting in some but mostly moderate to serious impairment in occupational and social functioning.  As such, the Veteran's scores are consistent with a 70 percent initial rating but not with a 100 percent initial rating.  That GAF scores can go much lower than his indeed is notable.  

The Veteran's GAF scores, in sum, support the above determination that a 70 percent initial rating is most nearly approximated.  This is all the more true when discounting the high score of 65 from the August 2009 VA medical examination.  Following it, the Veteran repeatedly reported being unable to open up to the examiner.  This corresponds with this examiner's finding that he was guarded.  All of the Veteran's other GAF scores, to include those taken nearest in time to the aforementioned examination, are significantly lower than 65.  Even on the one occasion in which a similar GAF score was found, the June 2011 VA medical examination, his symptoms were characterized as severe.  This is in stark contrast to the characterization at the August 2013 VA medical examination, which noted only occupational and social impairment due to mild or transient symptoms with a decrease at work only during periods of significant stress.

While this characterization is an important factor for consideration, that it is not dispositive is reiterated.  It corresponds with a 10 percent rating under the General Rating Formula and thus does not fit with the assignment of a GAF score of 55, which has been deemed consistent with a 70 percent initial rating, made at the same time.  It also does not fit with any of the other evidence, to include the findings in VA treatment records and VA medical as well as private examinations, the other GAF scores assigned therein, and the aforementioned June 2011 characterization.  Finally, it does not fit with the March 2014 private examination characterization of the Veteran's occupational and social functioning as very severely limited with deficiencies in most areas including family relations, judgment, thinking, and mood.  The August 2013 characterization, in sum, is discounted.  

Of last note is that there is no characterization indicative of total occupational and social impairment.  Consideration has been given to the benefit of the doubt and the assignment of a staged rating in making the determination that an initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD with depression NOS.  This determination was made based on the preponderance of the evidence after discounting two pieces of unpersuasive evidence.  As such, there is no doubt to resolve to the Veteran's benefit.  A staged rating is not warranted because the aforementioned determination applies to the entire period under appeal.  While there has been some fluctuation, the Veteran's symptoms and their resultant impact indeed have been fairly consistent.  His claim, in sum, is granted in full.  That he sought only a 70 percent initial rating, as opposed to the maximum 100 percent initial rating possible, is reiterated in this regard.

B.  Extraschedular

In the alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Board finds that the Veteran's service-connected PTSD with depression NOS is not unusual or exceptional.  His symptoms indeed are reasonably contemplated by the schedular rating criteria set forth above.  The rating assigned is based on the severity of his occupational and social impairment as evidenced by these symptoms.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here.  All of the Veteran's psychiatric symptoms therefore have been considered, notwithstanding that he may have diagnoses other than PTSD and depression NOS.  This includes, as required, those listed in the General Rating Formula which comprises the criteria as well as all other symptoms.  That some symptoms are not listed thus does not render the criteria inadequate.  

While the above concerns only the symptoms of the Veteran's service-connected PTSD with depression NOS, symptoms resulting from the combined effects of this disability and one or more other service-connected disabilities must be considered if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  His only other such disability is residuals of a hernioplasty for a right inguinal hernia, currently with a noncompensable (0%) rating.  No symptoms resulting from the combined effects of the aforementioned disabilities has been identified by him or his representative.  None have been shown by the evidence.  It makes almost no mention of his residuals of a hernioplasty for a right inguinal hernia at all, other than reflecting that this operation occurred.

The schedular rating criteria, in sum, are adequate on an individual and combined service-connected disability basis.  Referral for consideration of the assignment of an extraschedular rating therefore is not warranted.  Even if the schedular rating criteria were inadequate, however, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran has been hospitalized even once, much less frequently, due to his psychiatric symptoms.  There also is no indication of marked interference with employment.  Such must go beyond that already contemplated by the 70 percent initial rating assigned on a schedular basis.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  That the Veteran's job history is somewhat uncertain is reiterated.  Yet even so, no mention has been made in the evidence to time lost from work or to accommodations being made so that he could continue his employment.  

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Here, neither the Veteran nor his representative has argued that he (the Veteran) is unable to get or keep a job because of his service-connected PTSD with depression NOS.  The evidence does not show or even suggest this may be the case.  To reiterate, the Veteran's job history is somewhat uncertain.  Yet most indications are that he has overworked, whether in a formal position or otherwise, because of his aforementioned disability.  Consideration of a TDIU, in sum, is not warranted.  

ORDER

An initial rating of 70 percent for service-connected PTSD with depression, NOS, is granted, subject to the law governing the payment of monetary awards.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


